Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 24, 2020

                                     No. 04-19-00698-CV

                        IN THE INTEREST OF J.R.B., JR., A Child,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02035
                         Honorable Richard Garcia, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file a brief is granted. We order appellant’s
brief due January 27, 2020.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court